Case 8:20-cv-02267-DOC-KES Document 1 Filed 12/02/20 Page 1 of 8 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Maria Thrasher
12
13                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
14
                                 SOUTHERN DIVISION
15
16 Maria Thrasher,                        Case No.:
17                   Plaintiff,           COMPLAINT FOR DAMAGES
18
         vs.                              FOR VIOLATIONS OF:
19                                         1. THE TELEPHONE CONSUMER
20 GrubHub Inc.,                           PROTECTION ACT
21
                     Defendant.           JURY TRIAL DEMANDED
22
23
24
25
26
27
28
Case 8:20-cv-02267-DOC-KES Document 1 Filed 12/02/20 Page 2 of 8 Page ID #:2



 1
           Plaintiff, Maria Thrasher (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against GrubHub Inc. (hereafter “Defendant”) and alleges as
 3
     follows:
 4
                                          JURISDICTION
 5
           1.     This action arises out of Defendant’s repeated violations of the
 6
     Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 7
           2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3) and 28
 8
     U.S.C. § 1331.
 9
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
10
     the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
11
     where Defendant transacts business in this district.
12
                                             PARTIES
13
           4.     Plaintiff is an adult individual residing in Orange, California, and is a
14
     “person” as defined by 47 U.S.C. § 153(39).
15
16         5.     Defendant is a business entity located in Chicago, Illinois, and is a

17 “person” as the term is defined by 47 U.S.C. § 153(39).
18         THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

19         6.     The TCPA regulates, among other things, the use of automatic telephone

20 dialing systems (“ATDS”).
21        7.    Specifically, 47 U.S.C. § 227(1)(A)(iii) prohibits any call using an ATDS
22 to a cellular phone without prior express consent by the person being called or an
23 emergency purpose.
24         8.     47 U.S.C. § 227(a)(1) defines an ATDS as equipment having the
25         capacity–
26         (A)    to store or produce telephone numbers to be called, using a random or
27         sequential number generator; and
28         (B)    to dial such numbers.


                                                  2
                                                               COMPLAINT FOR DAMAGES
Case 8:20-cv-02267-DOC-KES Document 1 Filed 12/02/20 Page 3 of 8 Page ID #:3



 1
           9.     According to the Federal Communications Commission (“FCC”), an
 2
     ATDS “encompass[es] any equipment that stores telephone numbers in a database and
 3
     dials them without human intervention.” Nunes v. Twitter, Inc., No. 14-cv-02843-VC,
 4
     2014 WL 6708465, at *1 (N.D. Cal. Nov. 26, 2014); Fields v. Mobile Messengers
 5
     Am., Inc., No. 12-cv-05160-WHA, 2013 WL 6774076, at *3 (N.D. Cal. Dec. 23,
 6
     2013) (concluding there were genuine disputes of material fact regarding whether
 7
     messages were sent using an ATDS where plaintiffs alleged that the equipment used
 8
     functioned similarly to a predictive dialer in that it received numbers from a computer
 9
     database and dialed those numbers without human intervention.”).
10
           10.    “Human intervention” means significant human involvement in the
11
     dialing of a number, and any human involvement with phone number compilation is
12
     irrelevant. See In re Rules and Regulations Implementing the Telephone Consumer
13
     Protection Act of 1991, CG Docket No. 02–278, Report and Order, 18 FCC Rcd.
14
     14014, ¶ 132 (2003) (“2003 FCC Order”) (“The basic function of [ATDS], however,
15
16 has not changed—the capacity to dial numbers without human intervention.”
17 (emphasis added and omitted)); Moore v. Dish Network L.L.C., 57 F. Supp. 3d 639,
18 654 (N.D.W. Va. 2014) (“[I]t is irrelevant under the FCC’s definition of a predictive
19 dialer that humans are involved in the process of creating the lists that are entered into
20 the Campaign Manager software.”).
21       11. Moreover, the FCC has made clear that it is a system’s capacity to dial
22 randomly or sequentially that determines whether it is an ATDS, not its “present
23 ability.” In re Rules & Regulations Implementing the Telephone Consumer Protection
24 Act of 1991, Declaratory Ruling and Order, CG Docket No. 02-278, FCC 15-72, at ¶
25 15 (July 10, 2015) (“2015 FCC Order”); see also Meyer v. Portfolio Recovery Assocs.,
26 LLC, 707 F.3d 1036, 1043 (9th Cir. 2012) (“[T]he clear language of the TCPA
27 ‘mandates that the focus be on whether the equipment has the capacity to store or
28 produce telephone numbers to be called, using a random or sequential number


                                                3
                                                             COMPLAINT FOR DAMAGES
Case 8:20-cv-02267-DOC-KES Document 1 Filed 12/02/20 Page 4 of 8 Page ID #:4



 1
     generator.’” (quoting Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 951 (9th
 2
     Cir. 2009))). In other words, “even when the equipment presently lack[s] the
 3
     necessary software, it nevertheless [may have] the requisite capacity to be an
 4
     autodialer.” 2015 FCC Order, at ¶ 16.
 5
            12.   A piece of equipment can possess the requisite “capacity” to satisfy the
 6
     statutory definition of “autodialer” even if, for example, it requires the addition of
 7
     software to actually perform the functions described in the definition. 2015 FCC
 8
     Ruling, at ¶ 18.
 9
            13.   The FCC has clarified that text messages qualify as “calls” under the
10
     TCPA
11
            We affirm that under the TCPA, it is unlawful to make any call using an
12          automatic telephone dialing system or an artificial or prerecorded
13          message to any wireless telephone number. Both the statute and our
            rules prohibit these calls, with limited exceptions, “to any telephone
14          number assigned to a paging service, cellular telephone service,
15          specialized mobile radio service, or other common carrier service, or any
            service for which the party is charged.” This encompasses both voice
16          calls and text calls to wireless numbers including, for example, short
17          message service (SMS) calls, provided the call is made to a telephone
            number assigned to such service.
18
     2003 FCC Order, at ¶ 165; see Satterfield, 569 F.3d at 953.
19
                     ALLEGATIONS APPLICABLE TO ALL COUNTS
20
            14.   Defendant is an American online and mobile prepared food ordering and
21
     delivery platform that connects diners with local restaurants.
22
            15.   At all times mentioned herein where Defendant communicated with any
23
     person via telephone, such communication was done via Defendant’s agent,
24
     representative, or employee.
25
            16.   At all times mentioned herein, Plaintiff utilized a cellular telephone
26
     service and was assigned the following telephone number: 626-XXX-6396 (hereafter
27
     “Number”).
28


                                                 4
                                                               COMPLAINT FOR DAMAGES
Case 8:20-cv-02267-DOC-KES Document 1 Filed 12/02/20 Page 5 of 8 Page ID #:5



 1
           17.    Within the last year, Defendant contacted Plaintiff by way of text
 2
     messages sent to Plaintiff’s Number.
 3
           18.    Defendant placed text messages from number “303-68,” an abbreviated
 4
     telephone number known as an SMS short code licensed and operated by Defendant
 5
     or one of its agents on its behalf.
 6
           19.    Defendant also placed text messages from number +1 (312) 345-6639, a
 7
     number owned and operated by Defendant or one of its agents on its behalf.
 8
           20.    The text messages were placed using an automatic telephone dialing
 9
     system (“ATDS”).
10
           21.    Defendant’s text messages to Plaintiff were template-based. They
11
     consisted of a notification that a restaurant was preparing Plaintiff’s order, an
12
     estimated delivery time, and a link to Defendant’s app.
13
           22.    Other text messages consisted of delivery time updates.
14
           23.    Other text messages consisted of a notification that Plaintiff’s order was
15
16 left outside of the door.
17        24. All of Defendant’s text messages were template-based and were

18 impersonal to Plaintiff. She had not ordered anything from Defendant or from any
19 restaurant. Indeed, she had not provided Defendant with her Number, nor did she
20 provide her prior express consent to receive Defendant’s autodialed text messages.
21       25. Plaintiff has no business relationship with Defendant and never requested
22 by an agreement or otherwise that she be contacted.
23       26. In an effort to stop the text messages, Plaintiff called Defendant
24 repeatedly and advised Defendant that she was receiving text messages in error and
25 directed Defendant to cease all communications to her Number.
26         27.    In a further effort to stop the text messages, Plaintiff replied to
27 Defendant’s text messages with “STOP.”
28


                                                  5
                                                               COMPLAINT FOR DAMAGES
Case 8:20-cv-02267-DOC-KES Document 1 Filed 12/02/20 Page 6 of 8 Page ID #:6



 1
           28.    However, Defendant did not stop. Defendant continued to send text
 2
     messages to Plaintiff’s cell phone despite (1) that Plaintiff had not provided her
 3
     number in the first place, (2) her multiple phone call requests that Defendant cease,
 4
     and (3) her text message request that Defendant cease, which Defendant’s system
 5
     acknowledged, but then disregarded.
 6
           29.    Defendant’s text messages directly interfered with Plaintiff’s right to
 7
     peacefully enjoy a cell phone service that Plaintiff paid for, and caused Plaintiff a
 8
     significant amount of anxiety, frustration and annoyance.
 9
           30.    The messages from Defendant to Plaintiff were not placed for
10
     “emergency purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).
11
                                            COUNT I
12
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
13
                                       U.S.C. § 227, et seq.
14
           31.    Plaintiff incorporates by reference all of the above paragraphs of this
15
16 complaint as though fully stated herein.
17      32. The TCPA prohibits Defendant from using, other than for emergency

18 purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
19 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
20         33.    FCC regulations promulgated under the TCPA specifically prohibit

21 Defendant from using an ATDS and/or Robocalls to call Plaintiff’s Number for the
22 purpose of advertising or telemarketing absent Plaintiff’s prior express written
23 consent. See 47 C.F.R. § 64.1200(a)(2).
24       34. FCC regulations promulgated under the TCPA require that Plaintiff’s
25 consent be pursuant to a written agreement, signed by the Plaintiff, which contains
26 Plaintiff’s unambiguous assent to receiving ATDS and/or Robocalls from Defendant.
27 See 47 C.F.R. § 64.1200(f)(8).
28         35.    Defendant sent automated text messages to Plaintiff’s Number.


                                                 6
                                                               COMPLAINT FOR DAMAGES
Case 8:20-cv-02267-DOC-KES Document 1 Filed 12/02/20 Page 7 of 8 Page ID #:7



 1
           36.    Defendant sent these automated text messages to Plaintiff’s Number
 2
     using an ATDS without Plaintiff’s consent in that Defendant either never had
 3
     Plaintiff’s prior express consent to do so, or such consent was effectively revoked
 4
     when Plaintiff requested that Defendant cease all further texts.
 5
           37.    Defendant continued to willfully text Plaintiff’s Number using an ATDS
 6
     knowing that it lacked the requisite consent to do so in violation of the TCPA.
 7
           38.    Plaintiff was harmed and suffered damages as a result of Defendant’s
 8
     actions.
 9
           39.    Defendant’s texts directly interfered with Plaintiff’s right to peacefully
10
     enjoy a service that Plaintiff paid for and caused Plaintiff a significant amount of
11
     anxiety, frustration, and annoyance.
12
           40.    The TCPA creates a private right of action against persons who violate
13
     the Act. See 47 U.S.C. § 227(b)(3).
14
           41.    As a result of each text sent in violation of the TCPA, Plaintiff is entitled
15
16 to an award of $500.00 in statutory damages.
17        42. As a result of each text sent knowingly and/or willingly in violation of

18 the TCPA, Plaintiff may be entitled to an award of treble damages.
19                              PRAYER FOR RELIEF

20         WHEREFORE, Plaintiff prays for judgment against Defendant for:

21                A. Statutory damages of $500.00 for each call determined to be in violation
22                   of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
23                B. Treble damages for each violation determined to be willful and/or
24                   knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3); and
25                C. Such other and further relief as may be just and proper.
26
27                   TRIAL BY JURY DEMANDED ON ALL COUNTS
28


                                                 7
                                                              COMPLAINT FOR DAMAGES
Case 8:20-cv-02267-DOC-KES Document 1 Filed 12/02/20 Page 8 of 8 Page ID #:8



 1 DATED: December 2, 2020                TRINETTE G. KENT
 2
                                          By: /s/ Trinette G. Kent
 3                                        Trinette G. Kent, Esq.
 4                                        Lemberg Law, LLC
                                          Attorney for Plaintiff, Maria Thrasher
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          8
                                                      COMPLAINT FOR DAMAGES
